Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 1/25/21.  Applicant’s arguments have been considered but are not persuasive.  Claims 1-10, 12 and 13 are pending.  This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/20, 11/24/20 and 12/2/20 have been considered by the examiner.
Election/Restrictions
Newly amended/submitted claims 9 and 10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: each of claims 9 and 10 have been amended to recite “A method for producing”.  Method claims have not previously been submitted.  The positive electrode active material of at least claim 1 may be used for a positive electrode made by a different method than the method disclosed by claim 9 or claim 10.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9 and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “a quotient”, “a tamped density” and “an untamped density”, which lack proper antecedent basis in the claims.
Claim 13 recites the value as a quotient is “less than 2.0”, which improperly broadens the subject matter of claim 1.  Claim 1 requires the value as a quotient is “1.0 to 2.0”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by, and alternatively unpatentable over, Yue et al., CN 101308925 A.
Yue teaches a lithium-ion battery composite coated positive electrode material. The technical problem to be solved is to improve the electrochemical performance of the positive electrode material of the lithium ion battery. The material of the invention is based on lithium nickel cobalt manganese oxide, the crystal structure is hexagonal, a surface of the substrate is covered with a gradient functional material layer which accounts for 1 to 20% of the substrate mass ratio (abstract).  
The lithium-ion battery composite coated cathode material comprises a composite cathode material such as Li0.8-1.2NiO.7CoO.2MnO.102, Li0.8-1.2NiO.8CoO.1MnO.102 or L0.8-1.2NiO.9CoO.05MnO.0502, the crystal structure is hexagonal, a surface is covered with a gradient functional material layer which accounts for 1 to 20% of the mass ratio of the substrate, wherein the gradient functional material may be an inorganic oxide.  The inorganic oxide of the invention is Ti02, Al203, MgO, Cr203, Al(OH)3 or LiAl02.
The lithium ion battery composite cathode material has a spheroidal, rhombic, pyramidal, platelet, layer or block microscopic features with a particle size of 5 to 40 m and a specific surface area of 0.2 to 10 m2/ g (see page 3 of the translation).  
Example 5 teaches the lithium ion battery composite cathode material has an average particle size d50 of 9.28 m, a specific surface area of 0.512 m2/g and a tap density of 2.16 g/ml (see page 14 of the translation).  
Note Yue teaches the tamped density of claim 4.  An untamped density of an initial stage (starting material) bulk density is not given patentable weight as only properties of the produced positive electrode active material powder of the claimed invention are given patentable weight.  Regarding claim 5, Yue teaches the average particle diameter of the claimed invention.
*
Claims 1-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., CN 102832389 A in view of Yue et al., CN 101308925 A.
Huang teaches a high-nickel positive active material of a surface-modified lithium ion battery. A matrix substance is the high-nickel positive active material LiNixCoyMzO2, the surface of the matrix substance is uniformly coated by a lithium-ion conductor compound which comprises at least one of LiAI02, Li4Ti502 and Li2Zr03. The invention also discloses a preparation method of the positive active material. The preparation method comprises the following steps of: firstly mixing the matrix substance with an organic solution containing aluminum, an organic solution containing titanium or an organic suspension liquid containing aluminum/titanium/zirconium, drying, calcining the dried mixture, finally generating the lithium-ion conductor compound on the surface of the matrix substance, namely the high-nickel positive active material of the surface-modified lithium ion battery. The high-
In the high nickel positive electrode active material LiNixCoyMz02, 0.6<x<1; 0<y<0.4; 0<z<0.4; and x+y+z=1.  M is one or more of Mn, Al, Mg and Ti (bottom of page 2).  The positive electrode active material has a layered structure of -NaFeO2 (bottom of page 6).  See at least Figures 2, 3, 9 and 11 that teach and suggest the positive electrode active material particles are secondary particles and have an average secondary particle diameter of 2-20 m.  
Huang is silent regarding the BET specific surface area of the positive electrode active material particles.  However, Yue teaches a lithium-ion battery composite coated positive electrode material. The technical problem to be solved is to improve the electrochemical performance of the positive electrode material of the lithium ion battery. The material of the invention is based on lithium nickel cobalt manganese oxide, the crystal structure is hexagonal, a surface of the substrate is covered with a gradient functional material layer (abstract).  The lithium-ion battery composite coated cathode material comprises a composite cathode material such as Li0.8-1.2NiO.7CoO.2MnO.102, Li0.8-1.2NiO.8CoO.1MnO.102 or L0.8-1.2NiO.9CoO.05MnO.0502, the crystal structure is hexagonal, a surface is covered with a gradient functional material layer wherein the gradient functional material may be an inorganic oxide.  The inorganic oxide of the invention is Ti02, Al203, MgO, Cr203, Al(OH)3 or LiAl02.  The lithium ion battery composite cathode material of Yue has a spheroidal, rhombic, pyramidal, platelet, layer or block microscopic features with a particle size of 5 to 40 m and a specific surface area of 0.2 2/ g (see page 3 of the translation).  The lithium ion battery composite cathode material has an average particle size d50 of 11.28 m, a specific surface area of 0.412 m2/g and a tap density of 2.321 g/ml (see page 10 of the translation).
Therefore, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Yue teaches a composite coated cathode material comprising a composite cathode material such as Li0.8-1.2NiO.7CoO.2MnO.102, Li0.8-1.2NiO.8CoO.1MnO.102 or L0.8-1.2NiO.9CoO.05MnO.0502 wherein the crystal structure is hexagonal having an inorganic oxide coating of Ti02, Al203, MgO, Cr203, Al(OH)3 or LiAl02 is known to have a specific surface area of 0.2 to 10 m2/ g.  Yue teaches the lithium ion battery composite cathode material has an average particle size d50 of 11.28 m, a specific surface area of 0.412 m2/g and a tap density of 2.321 g/ml (see page 10 of the translation).  Both Huang and Yue are directed toward improving the processing performance and electrochemical stability of the coated positive electrode active material. 
Response to Amendment
The declaration under 37 CFR 1.132 filed 1/25/21 is insufficient to overcome the rejection of the claimed invention based upon the cited prior art as set forth in the last Office action because:  The declaration is not representative of the prior art of record.  Specifically, the declaration presents properties of the composite cathode material of Example 5 of Yue (see Table 1) that conflict with the properties of the composite cathode material of Example 5 disclosed by Yue.  Specifically, Yue discloses the lithium ion battery composite cathode material of Example 5 has an average particle size d50 of 9.28 m, a specific surface area of 0.512 m2/g and a tap density of 2.16 g/ml (see page 14 of the translation), which all fall within the claimed ranges recited by at least claim 1.  Furthermore, it is unclear how the “untamped density” values of Table 1 of the declaration are obtained.  
	In addition, Yue teaches a lithium ion battery containing the composite cathode material of Example 5 has a capacity retention rate of 90.9% after 100 cycles (page 14).  The Examiner does not find the declaration sufficient to overcome the prior art rejection of record because the declaration is 1) not representative of the prior art of record and 2) does not properly compare the claimed invention with the prior art of record.
	The declaration states “at least the tamped density/untapped density ratio is undoubtedly an intrinsic property of a powder”.  However, the declaration does not provide sufficient evidence in support.  Yue teaches the tamped density of pending claim 4, a property of the powder.  An untamped density is measured at “an initial stage” and is, thus, not a property of the powder.
Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive.  
Applicant presented arguments the tamped density/untamped density is a product feature. Applicant states the declaration shows that the same powder always shows substantially the same untamped density as long as the measurement is implemented following the prescription of JIS R 1628:1997.  This argument means the same powder has the same untamped density as long as the measurement is implemented following the same procedure or method.  This indicates untamped density is NOT a product feature.  For example, the method of heating a substance 
The Examiner does not believe the arguments distinguish the claimed invention over the prior art. After reviewing the arguments presented, the Examiner believes the claimed tamped density and/or untamped density is inherent in the teachings of the prior art or at least obviousness in view of the prior art as the prior art positive electrode active material would have been capable of being packed to have the claimed density ratio. Specifically, the prior art teaches the claimed particle diameter and claimed BET specific surface area. The arguments presented during the interview of 12/15/20 states 'the measurement of the untamped and tamped densities does not alter the intrinsic nature of particles as such constituting the [claimed] powder" (page 11). Thus the tamped or untamped density relates to a procedure or process applied to the active material, but the active material is the same product regardless of the specific tamping or untamping procedure applied to achieve the claimed density values. In addition, the untamped density of the produced active material is not a characteristic like say a melting point. This is discussed in the interview agenda. Untamped density is not an intrinsic property of the material handled but depends on how the material is poured into a cylinder and how the cylinder is handled and/or disturbed (page 9-11). The untamped density is not a product limitation. The same powder may have different 
Showing the term "untamped density" is present in patented claims is not equated to the conclusion "the untamped density has been treated as a product feature during prosecution". The Examiner has not taken the position the term "untamped density" is indefinite under 35 USC 112.  Furthermore, note evaluating "flowability of a powder" is consider a procedure and not a product limitation. Subjecting a powder to an untamping, a tamping or a flowability procedure does not impart structural properties to the powder. 
Claim 1 is directed toward “A positive electrode active material powder”.  Arguments directed toward a binder of the positive electrode are not found persuasive because the arguments are not commensurate is scope with the claimed invention.  The claims are 1) not directed toward a positive electrode and 2) do not exclude a binder mixed with the claimed positive electrode active material powder.  The electrode binder is not part of the active material powder.  
Examiner notes “consisting of a lithium-containing composite metal oxide” does not “close” the claimed element.  The lithium-containing composite metal oxide is not limited to the requirements (1) to (3) of at least claim 1.  For example, a second coating layer is not excluded by at least claim 1.  Claim language such as “a lithium containing 
Applicant comparison of Example 6 and comparative Example 9 is not persuasive. The particle size and BET surface area values must be considered. Applicant asserts unexpected results regarding the specific density ratio. Evidence of unexpected results must distinguish the claimed invention over the prior art of record. No persuasive evidence of unexpected results has been provided. 
Applicant argues the gradient functional material layer of Yue includes organic materials such as a surfactant and a binder.  However, the coating layer of the positive electrode active material is an inorganic oxide.  Yue teaches the gradient functional material components of inorganic oxide and surfactant/binder organics have a structure from the inside out from the inorganic to the organic.  Thus, Yue teaches the inorganic oxide is coated on the active material particles. Furthermore, Yue teaches the organic material is a binder material.  See entire page 3 of Yue translation.  All of the examples of the present specification teach the positive electrode active material layer includes a binder material.  See also page 4 of Yue that teaches “In the method of the invention, the material coated with the inorganic substance” is sintered.
The prior art rejection in view of Yue is maintained.  Applicant asserts undue experimentation would be imposed on one of ordinary skill in the art to produce an active material with LiAlO2 coating layer from the teaching of Yue.  Examiner disagrees.  0.8-1.2NiO.7CoO.2MnO.102, Li0.8-1.2NiO.8CoO.1MnO.102 or L0.8-1.2NiO.9CoO.05MnO.0502, the crystal structure is hexagonal, a surface is covered with a gradient functional material layer which accounts for 1 to 20% of the mass ratio of the substrate, wherein the gradient functional material may be an inorganic oxide.  The inorganic oxide of the invention is Ti02, Al203, MgO, Cr203, Al(OH)3 or LiAl02.  The inorganic oxide coats the active material particles.  
Yue teaches the cathode active material is coated with an inorganic oxide.  Yue discloses that the inorganic oxide may be LiAlO2 (at least page 3 of the translation).  Thus it is unclear how Applicant concludes “undue experimentation would be imposed on one of ordinary skill in the art to produce an active material with LiAlO2 coating layer from the teaching of Yue”.
Applicant argues LiAlO2 is not formed in Example 5 which is the sole working example where an Al-containing coating is formed.  However, Yue is not limited to the teaching of Example 5.  Yue teaches the inorganic oxide of the coating may be Al203 (Example 5) or LiAl02.  Yue teaches in the embodiment of the present invention, the material is coated, and the examples exemplify the coating: inorganic oxides TiO2, Al2O3, MgO; and Cr2O3, Al(OH)3 or LiAlO2 have the same effect as TiO2, Al2O3, MgO.  See bottom of page 18 of the translation filed 2/23/18.
Applicant argues Yue is not enabling as far as the LiAlO2 is concerned and, hence, is not eligible as prior art anticipating the LiAlO2 coating layer.  Examiner disagrees.  Yue discloses/anticipates LiAlO2 as the inorganic oxide coating material and, therefore, clearly enables LiAlO2.  Again, Yue is not limited to any particular 2 would have the same effect as Al2O3.  Furthermore, Applicant does not support the assertion that the ratio of tamped density/untamped density is critical for achieving the desired excellent battery performance.  Note Yue teaches the tamped density of claim 4.  Furthermore, Yue teaches the discharge capacity retention is more than 95% after 100 cycles (see at least the abstract).
Applicant argues “a value of 1.0 to 2.0 as a quotient of a tamped density of the positive electrode active material and the untamped density of the positive electrode active material” should be considered a distinguishing feature of the product of the presently claimed invention.  Examiner disagrees.  Examiner points to the JIS R 1628:1997 document attached to the amendment of 2/14/19 that clearly describes a method.  Claim 4 of the present invention recites a distinguishing feature of the product because it recites a property of the claimed product and is not comparing an initial/starting material with a final product.  
Applicant previously argued only LiAlO2 of Yue falls within the definition of material for the coating layer and LiAlO2 is not used in the Examples of Yue.  Applicant then concludes Yue does not provide sufficient motivation to arrive at the presently claimed invention.  Examiner disagrees.  Yue discloses the inorganic oxide of the gradient functional material coating may be LiAlO2.  A specific example is not required for anticipation.  Furthermore, all of the Examples in the Table of the present specification teach LiAlO2 as the coating layer.  Yue clearly anticipates the LiAlO2 (one of only six disclosed materials of Yue) coating layer of the claimed invention.
Applicant previously asserted unexpected results.  However, unexpected results must distinguish the claimed invention over the prior art of record.  The Examples 2 coating layer.  The coating layer of the presently claimed invention is much broader than the examples presented in Table 1.  Furthermore, Yue teaches the coating layer of the claimed invention and a discharge capacity retention of more than 95% after 100 cycles.
Yue teaches the inorganic oxide of the coating may be Al203 (Example 5) or LiAl02 (no working example disclosed by Yue).  Yue teaches in the embodiment of the present invention, the material is coated, and the examples exemplify the coating: inorganic oxides TiO2, Al2O3, MgO; and Cr2O3, Al(OH)3 or LiAlO2 have the same effect as TiO2, Al2O3, MgO.  See bottom of page 18 of the translation filed 2/23/18.  Yue clearly discloses and anticipates LiAlO2, the compound is not “hypothetical” as previously asserted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727